DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response is acknowledged and appreciated.  The claims are now in condition for allowance as follows.

Allowable Subject Matter
Claims 1-3, 5-7, 9-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art fails to teach or make obvious, including all the limitations of claims 1, that the drone system controller is configured to determine an updated arrangement for the plurality of support drones based at least in part on the adjusted position of the working drone and transmit control signals to each support drone to cause the support drone to move according to the updated arrangement.  With respect to claim 15, that adjusting the position of the tether line includes determining an updated arrangement for the plurality of support drones and transmitting control signals to each support drone to cause the support drone to move according to the updated arrangement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641